Citation Nr: 1713449	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  10-41 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for left knee trauma residuals with limitation of flexion.

2. Entitlement to a disability rating in excess of 10 percent for left knee instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1972 to May 1975.

These matters come before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In November 2013 the RO issued a decision granting a non-compensable rating for limitation of extension of the left knee. The Veteran did not appeal that determination. References to the Veteran's knee disabilities below refer only to the two left knee disabilities noted on the cover sheet.

The case was remanded in October 2015 for evidentiary development. For the reasons discussed below, further development is necessary to properly adjudicate the Veteran's claim and another remand is required.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends his service-connected left knee disabilities have increased in severity and are greater than the current rating contemplates. Since over three years have passed since the September 2013 VA medical examination, the Board finds that a new examination is needed to fully and fairly evaluate his disability.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records since September 2013 and associate them with the claims file.

3. Schedule the Veteran for an appropriate VA examination to determine the severity of his left knee disabilities. The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. A rationale should be given for all opinions and conclusions rendered.

4. After undertaking any other appropriate developed deemed necessary, readjudicate the claim for an increased disability rating for the Veteran's left knee disabilities on the basis of the additional evidence. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case (SSOC). An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




